03/04/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0343


                                      DA 19-0343


ROBERT DANNELS,

           Plaintiff and Appellee,

     v.                                                           ORDER

BNSF RAILWAY COMPANY,                                              FILED
           Defendant and Appellant.                                 MAR 0 4 2020
                                                                  Bowen Greenwood
                                                                Clerk of Supreme Cowl
                                                                   State of Montana



      Counsel for the parties in the captioned matter have filed a Joint Motion to
Reschedule Oral Argument, which is set for March 25, 2020.
      IT IS HEREBY ORDERED that the motion to reschedule the oral argument is
GRANTED.
      IT IS FURTHER ORDERED that oral argument will be heard on Wednesday,
June 10, 2020, at 9:30 a.m. in the courtroom of the Montana Supreme Court, Mazurek
Justice Building, Helena, Montana.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) minutes for the Petitioner and thirty (30)
minutes for the Respondent.
      Counsel should be mindful ofthe provisions of M.R. App. P. 17(6).
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Katherine M.Bidegaray, District Judge.
      DATED this / 1.'day of March, 2020.
                                               For the Court,




                                                             Chief Justice